                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                   AT NASHVILLE


GLOBAL FORCE                  )
ENTERTAINMENT, INC. and       )
JEFFREY JARRETT               )
                              )
     Plaintiffs,              )
                              )
v.                            )                        CIVIL ACTION NO. 3:18-cv-00749
                              )                        Chief Judge Waverly D. Crenshaw, Jr.
ANTHEM SPORTS & ENTERTAINMENT )                        Magistrate Judge Joe B. Brown
CORP. and ANTHEM WRESTLING    )
EXHIBITIONS, LLC,             )                        JURY DEMAND
                              )
     Defendants.              )


 PLAINTIFF JEFFREY JARRETT’S ANSWER AND AFFIRMATIVE DEFENSES TO
       ANTHEM WRESTLING EXHIBITIONS, LLC’S COUNTERCLAIMS


       Plaintiff Jeffrey Jarrett (“Mr. Jarrett”), by and through counsel, and for its Answer and

Affirmative Defenses to Anthem Wrestling Exhibitions, LLC’s (“Anthem Wrestling”)

Counterclaims states as follows:

              ANSWER TO COUNTERCLAIM OF ANTHEM WRESTLING
                          AGAINST JEFF JARRETT

       1.      Mr. Jarrett admits that Global Force Entertainment, Inc (“GFE”) and Anthem

Wrestling did not complete a contemplated merger, and that this action follows thereafter.

       2.      Admitted.

       3.      The terms of the merger are found in term sheet filed under seal as Exhibit 2 to the

First Amended Complaint and in the record at Docket Number 15-2 (the “Term Sheet”), which

speaks for itself. Mr. Jarrett admits the allegations in paragraph 3.




                                     1 08/07/19 Page 1 of 6 PageID #: 783
    Case 3:18-cv-00749 Document 90 Filed
       4.       The terms of the merger are found in the Term Sheet, which speaks for itself. Mr.

Jarrett admits the allegations in the first sentence of paragraph 4. Mr. Jarrett denies the allegations

in the second sentence of paragraph 4, to the extent they are inconsistent with the Term Sheet.

       5.       Mr. Jarrett admits that on July 24, August 21, and October 23, 2015, GFE, under

the GLOBAL FORCE WRESTLING and GFW trademarks, produced approximately sixteen (16)

hours of original wrestling programming to market to television and/or pay-per-view markets

(“GFW Amped Content”). Mr. Jarrett denies the remaining allegations in paragraph 5.

       6.       Denied.

       7.       Denied.

       8.       Denied.

       9.       Denied.

       10.      Denied.

       11.      Mr. Jarrett admits that, pursuant to the Term Sheet, he was named Chief Creative

Officer of Anthem Wrestling as of April 17, 2017. Mr. Jarrett denies the remaining allegations in

paragraph 11.

       12.      Mr. Jarrett admits that during his tenure as Chief Creative Officer of Anthem

Wrestling, the post-production work on the GFW Amped Content was completed and was

packaged as four, not five as alleged, different pay-per-view broadcasts and was marketed with

both the GFW and IMPACT! trademarks. Mr. Jarrett denies any implication that the use of the

IMPACT! Trademark with the GFW Amped Content was authorized.

       13.      Denied.




                                     2 08/07/19 Page 2 of 6 PageID #: 784
    Case 3:18-cv-00749 Document 90 Filed
        14.    Mr. Jarrett lacks sufficient knowledge to admit or deny whether Anthem Wrestling

made any payment to KSTV or the reason for any payment. Mr. Jarrett denies the remaining

allegations in paragraph 14.

        15.    Mr. Jarrett admits that the GFW Amped Content was packaged as DVDs and sold

on-line. Mr. Jarrett denies the allegations in the second sentence of paragraph 15. Mr. Jarrett denies

any implication that the use of the phrase Global Wrestling Network with the GFW Amped

Content was authorized.

        16.    Mr. Jarrett admits that GFE and Anthem Wrestling did not complete the

contemplated merger. Mr. Jarrett admits Anthem Wrestling terminated Mr. Jarrett’s employment

in October 2017. Mr. Jarrett lacks sufficient knowledge to admit or deny whether the sale and

marketing of the GFW Amped Content was not successful and did not turn a profit.

        17.    The allegations of the Second Amended Complaint speak for themselves.

        18.    Denied.

        19.    Paragraph 19 states a legal conclusion to which no response is required.

        20.    Mr. Jarrett lacks sufficient knowledge to admit or deny the allegations of paragraph

20.

        21.    Paragraph 21 states a legal conclusion to which no response is required.

                                    COUNTERCLAIM ONE

                                    Breach of Duty of Loyalty

        22.    Mr. Jarrett realleges and incorporates each and every of his foregoing answers as

though fully set forth herein.

        23.    Paragraph 23 states a legal conclusion to which no response is required.




                                       3 08/07/19 Page 3 of 6 PageID #: 785
      Case 3:18-cv-00749 Document 90 Filed
       24.     Paragraph 24 states a legal conclusion to which no response is required. Mr. Jarrett

denies that Anthem Wrestling it entitled to any relief.

       25.     Paragraph 25 states a legal conclusion to which no response is required. Mr. Jarrett

denies that Anthem Wrestling it entitled to any relief.

                                   COUNTERCLAIM TWO

                                    Breach of Fiduciary Duty

       26.     Mr. Jarrett realleges and incorporates each and every of his foregoing answers as

though fully set forth herein.

       27.     Paragraph 27 states a legal conclusion to which no response is required.

       28.     Paragraph 28 states a legal conclusion to which no response is required.

       29.     Paragraph 29 states a legal conclusion to which no response is required. Mr. Jarrett

denies that Anthem Wrestling it entitled to any relief.

       30.     Paragraph 30 states a legal conclusion to which no response is required. Mr. Jarrett

denies that Anthem Wrestling it entitled to any relief.

                                  COUNTERCLAIM THREE

                                       Unjust Enrichment

       31.       Mr. Jarrett realleges and incorporates each and every of his foregoing answers as

though fully set forth herein.

       32.     Mr. Jarrett lacks sufficient knowledge to admit or deny the allegations in the first

sentence of paragraph 32. Mr. Jarrett admits that the payment served to obtain the release of the

GFW Amped Content. Mr. Jarrett denies the remaining allegations in the second sentence of

paragraph 32. Mr. Jarrett denies that Anthem Wrestling it entitled to any relief.

       33.     Denied.




                                     4 08/07/19 Page 4 of 6 PageID #: 786
    Case 3:18-cv-00749 Document 90 Filed
       34.     Paragraph 34 states a legal conclusion to which no response is required. Mr. Jarrett

denies that Anthem Wrestling it entitled to any relief.

       35.     Paragraph 35 states a legal conclusion to which no response is required. Mr. Jarrett

denies that Anthem Wrestling it entitled to any relief.

       36.     Mr. Jarrett denies any remaining allegations in Anthem Wrestling’s Counterclaims

not expressly admitted.

                                    PRAYER FOR RELIEF

       Anthem Wrestling’s Prayer for Relief sets forth requests for relief to which no response is

required. To the extent necessary, Mr. Jarrett denies that Anthem Wrestling is entitled to relief.

                                  AFFIRMATIVE DEFENSES

       1.      Anthem Wrestling’s Counterclaims should be dismissed for failure to state a claim

upon which relief can be granted.

       2.      Anthem Wrestling’s Counterclaim of Breach of Duty of Loyalty should be

dismissed because the Term Sheet describes the terms under which Plaintiffs’ intellectual property

assets would be licensed to Anthem Wrestling.

       3.      Anthem Wrestling’s Counterclaim of Breach of Fiduciary Duty should be

dismissed because the Term Sheet describes the terms under which Plaintiffs’ intellectual property

assets would be licensed to Anthem Wrestling.

       4.      The relief requested as against Mr. Jarrett is barred because no action or omission

by Mr. Jarrett caused Anthem Wrestling injury.

       5.      Anthem Wrestling’s Counterclaims are, by virtue of its own acts, omissions and

conduct, estopped.

       6.      Any equitable relief sought by Anthem Wrestling is barred by unclean hands.




                                     5 08/07/19 Page 5 of 6 PageID #: 787
    Case 3:18-cv-00749 Document 90 Filed
       7.     Anthem Wrestling’s Counterclaims are barred by equity.

       8.     Anthem Wrestling lacks standing to bring its Counterclaims.

       9.     For the reasons set forth in Plaintiffs’ Second Amended Complaint, Anthem

Wrestling’s Counterclaims should be dismissed.



Dated: August 7, 2019                      Respectfully submitted,
                                           MILLER LEGAL PARTNERS PLLC

                                           /s/ Samuel F. Miller
                                           Samuel F. Miller, TN Bar No. 22936
                                           Nicholas R. Valenti, TN Bar No. 35420
                                           Sara R. Ellis, TN Bar No. 30760
                                           Fifth Third Center – Suite 2000
                                           424 Church Street
                                           Nashville, Tennessee 37219
                                           Phone: 615.988.9590
                                           Facsimile: 615.988.9559
                                           Email: smiller@millerlegalpartners.com
                                                  nvalenti@millerlegalpartners.com
                                                  sellis@millerlegalpartners.com

                                           Counsel for Plaintiffs




                                     6 08/07/19 Page 6 of 6 PageID #: 788
    Case 3:18-cv-00749 Document 90 Filed
